VIA EDGAR December 2, 2011 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II 1933 Act File No. 002-99810 1940 Act File No. 881-04391 CIK No. 0000775180 Ladies and Gentlemen: Pursuant to Regulation 14A under the Securities Exchange Act of 1934, on behalf of Old Mutual Funds II, Old Mutual Capital hereby submits the enclosed Proxy Statement for filing on EDGAR (submission type PRE 14A). If you have any questions regarding this filing, please do not hesitate to contact me at 720-200-7727. Very truly yours, /s/ Kathryn L. Santoro Kathryn L. Santoro General Counsel OLD MUTUAL CAPITAL, INC. Encl.
